Citation Nr: 0931214	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  07-19 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to additional pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The Veteran served on active duty from January 1966 to August 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision dated May 26, 2006 by the 
Milwaukee, Wisconsin Pension Center of the Department of 
Veterans Affairs (VA).  The claims folder has been 
transferred to the Jackson, Mississippi, Regional Office (RO) 
due to relocation of the Veteran.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2008, the Veteran requested a hearing at the local RO 
before a Veterans Law Judge of the Board of Veterans' 
Appeals.  The Veteran was scheduled for a Travel Board 
hearing on November 5, 2008, but failed to show for the 
scheduled hearing.  In June 2009, he requested that his 
hearing be rescheduled at the Jackson, Mississippi, RO, and 
provided his most recent address in Mississippi.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing at the Jackson, Mississippi, RO 
before a Veterans Law Judge of the Board, 
unless otherwise indicated.  Notice of the 
scheduled hearing should be sent to the 
Veteran's most recent address of record, 
and a copy of the letter should be placed 
in his claims folder.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




